Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Non-Final office action based on application 17/135,744 filed December 28, 2020. Claims 1-20 are currently pending and have been considered below.

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 15 is objected because the word “includes” has been incorrectly spelled “incudes”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-12, 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (Pre-Grant Publication 2015/0137207) in view of Wang (Pre-Grant Publication 2009/0207662).
Regarding claim 1, Chaung discloses a memory device comprising:
a first dielectric layer (Fig. 2, 112) disposed on a substrate (10);
a floating gate (114) disposed on the first dielectric layer;
a control gate (118/1214);
a select gate (122);
an erase gate (130); and
a second dielectric layer (116) disposed between the floating gate and the control gate, and having one of a silicon nitride layer, a silicon oxide layer and multilayers thereof (Paragraph [0015]), wherein:
the first dielectric layer can include a multilayer having a lower layer and an upper layer made of a high-k dielectric material having a dielectric constant higher than the lower layer (Paragraph [0013]).

Chuang does not disclose each of the erase gate and the select gate includes a poly silicon layer and a metal layer disposed over the polysilicon layer. However Wang discloses a memory device comprising:
An erase gate (Fig. 2, 232) and select/wordline gates (266a/266b) wherein each of the erase gate and select gate can include polysilicon and a metal layer on the polysilicon layer (Paragraphs [0015], [0020], [0027]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the erase gate and the select gate including a polysilicon layer and a metal layer because it will serve form a memory device capable of overcoming a degradation of the device and minimize channel damage (Paragraph [0001]).

Regarding claim 2, Chuang further discloses:
wherein the lower layer is made of silicon oxide (Paragraph [0013]).

Regarding claim 3, Chuang further discloses:
The upper layer of first dielectric can be a high-k dielectric (Paragraph [0013]). Chuang further discloses a high-k dielectric material used in the  logic FET wherein the high-k dielectric can be hafnium oxide or aluminum oxide (Paragraph [0025]).

Although Chaung is silent to the high-k dielectric material used in the upper layer of the first dielectric is would have been obvious to use a high-k material similar to the logic FET such as hafnium oxide or aluminum oxide because the high-k material such as hafnium oxide or aluminum oxide are commonly known high-k material that are less susceptible to leakage current thereby improving device performance.

Regarding claim 7, Chaung further discloses:
the control gate includes one or more layers such as (118 & 1214) of Al, W, Ti, Ta, TiN, TaN, (Paragraph [0016, 0025 & 0028]). 

Regarding claim 8, Chuang further discloses:
the control gate includes a first layer (1214) made of one of TaN, TaAIC, TiN, TiC, Co, TiAl, HfTi, TiSi and TaSi, and a second layer (118) disposed over the first layer and made of one or more of Al, Cu, W, Ti, Ta, TiN, TiAl, TiAIC, TiAIN, TaN, NiSi and CoSi (Paragraph [0016, 0025, 0028]).

Regarding claim 9, Chuang further discloses:
the control gate includes a first layer made of one of TiAIC, Al, TiAl, TaN, TaAIC, TiN, TiC and Co and a second layer disposed over the first layer and made of one or more of Al, Cu, W, Ti, Ta, TiN, TiAl, TiAIC, TiAIN, TaN, NiSi and CoSi (Paragraph [0016, 0025, 0028]).

Regarding claim 10 & 11, Chuang disclose a semiconductor device comprising:
a non-volatile memory (110); and
a logic circuit including a field effect transistor (FET) (210), wherein:
the non-volatile memory includes:
a first dielectric layer (112) disposed on a substrate (10); 
a floating gate (114) disposed on the first dielectric layer; 
a control gate (118/1214); 
a select gate (122);
 an erase gate (130); and 
a second dielectric layer (116) disposed between the floating gate and the control gate, and having one of a silicon nitride layer, a silicon oxide layer and multilayers thereof (Paragraph [0015]), wherein: 
the first dielectric layer can include a multilayer having a lower layer and an upper layer made of a high-k dielectric material having a dielectric constant higher than silicon nitride (Paragraph [0013]).
a gate dielectric layer (212) of the FET includes a lower layer/interfacial oxide made of a same material as the lower layer of the first dielectric layer such as silicon oxide and an upper layer of the first dielectric and gate dielectric can be made of a high-k dielectric.
Although Chaung is silent to the high-k dielectric material used in the upper layer of the first dielectric is would have been obvious to use a high-k material similar to the logic FET such as hafnium oxide or aluminum oxide because the high-k material such as hafnium oxide or aluminum oxide are commonly known high-k material that are less susceptible to leakage current thereby improving device performance.

Chuang does not disclose each of the erase gate and the select gate includes a poly silicon layer and a metal layer disposed over the polysilicon layer. However Wang discloses a memory device comprising:
An erase gate (Fig. 2, 232) and select/wordline gates (266a/266b) wherein each of the erase gate and select gate can include polysilicon and a metal layer on the polysilicon layer (Paragraphs [0015], [0020], [0027]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the erase gate and the select gate including a polysilicon layer and a metal layer because it will serve form a memory device capable of overcoming a degradation of the device and minimize channel damage (Paragraph [0001]).

Regarding claim 12, Chuang further discloses:
a gate electrode of the FET includes a metal layer made of a same material as the metal layer of the erase gate (Paragraph [0026]).

Regarding claim 15, Chaung further discloses:
The control gate can include no polysilicon layer (Paragraph [0016]).

Regarding claim 16, Chuang disclose a memory device comprising:
an isolation insulating layer (Fig. 2, 12) embedded in a semiconductor substrate (10) and separating a memory cell area (110) and a logic circuit area (210);
a first dielectric layer (112) disposed on the semiconductor substrate;
a floating gate (114) disposed on the dielectric layer;
a control gate (118/1214);
an erase gate (130);
a selection gate (122);
a second dielectric layer (116; Paragraph [0015]) disposed between the floating gate and the control gate, and having one of a silicon oxide layer, a silicon nitride layer and a multi-layer thereof; and
first to third sidewall spacers (1112/119; Paragraph [0017]), wherein:
the first dielectric layer can include a multilayer having a first-first dielectric and a second-first dielectric layer made of a high-k dielectric material having a dielectric constant higher than silicon nitride (Paragraph [0013]).

Chuang does not disclose each of the erase gate and the select gate includes a poly silicon layer and a metal layer disposed over the polysilicon layer. However Wang discloses a memory device comprising:
An erase gate (Fig. 2, 232) and select/wordline gates (266a/266b) wherein each of the erase gate and select gate can include polysilicon and a metal layer such as Al, Cu, W, Ti, Ta, TiN, TaN, NiSI, CoSi on the polysilicon layer (Paragraphs [0015], [0020], [0027]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the erase gate and the select gate including a polysilicon layer and a metal layer because it will serve form a memory device capable of overcoming a degradation of the device and minimize channel damage (Paragraph [0001]).

Regarding claim 17, Chuang further discloses:
the control gate includes no polysilicon layer and includes one or more layers of Al, Cu, W, Ti, Ta, TiN, TiAl, TiAIC, TiAIN, TaN, NiSi and CoSi (Paragraph [0016]).

Regarding claim 18, Chuang further discloses:
the control gate, the erase gate and the selection gate include a first layer (1214) made of one of TaN, TaAIC, TiN, TiC, Co, TiAl, HfTi, TiSi and TaSi, and a second layer (118; 130; 122a respectively) disposed over the first layer and made of one or more of Al, Cu, W, Ti, Ta, TiN, TiAl, TiAIC, TiAIN, TaN, NiSi and CoSi (Paragraph [0025, 0026, 0028]).

Regarding claim 19, Chuang further discloses:
the control gate, the erase gate and the selection gate include a first layer (1214) made of one of TiAIC, Al, TiAl, TaN, TaAIC, TiN, TiC and Co and a second layer (118; 130; 122a respectively) disposed over the first layer and made of one or more of Al, Cu, W, Ti, Ta, TiN, TiAl, TiAIC, TiAIN, TaN, NiSi and CoSi (Paragraph [0025, 0026, 0028]).

Regarding claim 20, Chuang further discloses:
the first dielectric layer extends below the select gate (See Fig below)



    PNG
    media_image1.png
    859
    796
    media_image1.png
    Greyscale


Claim(s) 4-6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (Pre-Grant Publication 2015/0137207) in view of Wang (Pre-Grant Publication 2009/0207662) as applied to claims 1 & 10 above, and further in view of Kim (Pre-Grant Publication 2010/0184284).
Regarding claims 4-5 & 14, Chuang and Wang disclose all of the limitations of claims 1 & 10. Neither disclose the control gate including a polysilicon and metal layer disposed over the polysilicon. However Kim disclose a memory device comprising:
A memory cell including gate lines (Fig. 1j, G1) wherein a control gate is formed including layers (108a) made of polysilicon and layer (108b) made of a metal/silicide layer (Paragraph [0018 & 0028]).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the control gate including polysilicon and metal layer because it form a gate line that can be prevented form bending/breaking and suppress an increase in resistance thereby increasing the reliability of the memory device (Paragraph [0034]).

Regarding claim 6, Chuang further discloses:
the metal layer of the control gate is made of a same material as the metal layer of the select gate and the erase gate (Paragraph [0026]).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chuang (Pre-Grant Publication 2015/0137207) in view of Wang (Pre-Grant Publication 2009/0207662) as applied to claim 10 above, and further in view of Wu (US Patent 9,812,460).
Regarding claim 13, Chuang and Wang disclose all of the limitations of claims 10. Neither disclose a material of the gate electrode of the FET is different from a material of the control gate. However Wu disclose a semiconductor device comprising:
A logic FET (Fig. 1, 112a/112b) and a control gate (122) wherein the material of the gate electrode of the FET is different from material of the control gate (Col. 2, Lines 22-43).

It would have been obvious to those having ordinary skill in the art at the time of invention to form the control gate and logic gate having different materials because it will form a integrated circuit comprising a small scale and high performance with a simplified manufacturing process (Col. 2, Lines 22-43).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        

/DAVID VU/Primary Examiner, Art Unit 2818